Citation Nr: 0413982	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a 
right ankle disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1963 to November 1965.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The United States Court of Appeals for Veterans Claims 
(Court) has provided guidance regarding notice requirements 
under the VCAA.  

The Accredited Representative contends that the veteran has 
not been provided adequate VCAA notice.  Specifically, 
(Although a January 2003 Statement of the Case appears to 
have adequately summarized the posture of the veteran's 
claim, advising him that the evidence showed neither 
additional disability, nor fault on VA's part; and, by 
inference that that was the evidence he needed to submit.) in 
a February 2004 statement, the Representative asserts that 
the veteran was not properly notified of the types of 
evidence he should submit in order to substantiate his claim, 
of the evidence to be obtained by VA, and of the evidence he 
must secure and submit himself.  Upon close review of the 
claims file, the Board notes that, while the veteran has been 
provided some letter notice, the VCAA notice provided related 
specifically to claims for service connection, and did not 
include information relative to claims for compensation under 
38 U.S.C.A. § 1151.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are met, in 
accordance with the statutory 
provisions, implementing regulations, 
and all interpretative authority, 
including precedent Court decision 
guidelines.  In particular, the RO 
should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefit sought, the 
controlling law and regulations, what 
the evidence shows, of his and VA's 
respective responsibilities in claims 
development, and that he should submit 
everything he has pertinent to the 
claim.  Specifically, he should be 
informed that to establish entitlement 
to compensation under 38 U.S.C.A. 
§ 1151, competent (medical) evidence 
must demonstrate that VA hospital care, 
medical or surgical treatment, or 
examination resulted in an additional 
disability, and that the proximate cause 
of the additional disability involved VA 
fault or an unforeseen event.  He should 
have the opportunity to respond.  

2.  The RO should obtain complete copies 
of any private or VA reports (those not 
already associated with the claims file) 
of medical treatment or examinations the 
veteran received for his right ankle 
since June, 1999.  He should assist in 
this matter by identifying the sources of 
treatment and examinations, and providing 
any necessary releases.  

3.  The RO should then review the record 
and arrange for any further development 
suggested by the results of the 
development requested above, including, 
but not limited to, medical examination 
or medical advisory opinion, as 
indicated.  The claim should then be re-
adjudicated.  If it remains denied, the 
RO should issue an appropriate 
Supplemental Statement of the Case and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant unless he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

